                             Case 20-12602-BLS        Doc 24    Filed 10/15/20      Page 1 of 1


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


             In re:                                                          Chapter 11

             RED REEF ALTERNATIVE INVESTMENTS, LLC and                       Case No. 20-12602 (BLS)
             EMERGENT CAPITAL, INC.,
                                                                             (Joint Administration Pending)
                                     Debtors.


                                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac vice of
    Brett Lawrence of Stroock & Stroock & Lavan LLP as counsel to certain holders of the 5.0% Senior Unsecured
    Convertible Notes due 2023.

    Dated: October 15, 2020                               /s/ Robert F. Poppiti, Jr.
                                                          Robert F. Poppiti, Jr. (No. 5052)
                                                          Young Conaway Stargatt & Taylor, LLP
                                                          1000 North King Street
                                                          Wilmington, Delaware 19801
                                                          Telephone: (302) 571-6600
                                                          Email: rpoppiti@ycst.com

                           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
    practicing, and in good standing as a member of the Bar of the State of New York, and submit to the disciplinary
    jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I
    also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
    Court Fund effective August 31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of
    the Court for the District Court.

    Dated: October 15, 2020                               /s/ Brett Lawrence
                                                          Brett Lawrence
                                                          Stroock & Stroock & Lavan LLP
                                                          180 Maiden Lane
                                                          New York, New York 10038-4982
                                                          Telephone: (212) 806-5400
                                                          Facsimile: (212) 806-6006
                                                          Email: blawrence@stroock.com

                                                ORDER GRANTING MOTION

                      IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




27197414.1
